BILL OF COSTS

   TEXAS COURT OF APPEALS, SIXTH DISTRICT, AT TEXARKANA

                                 No. 06-14-00061-CV

 In the Matter of the Marriage of Everett Alton Taylor, Jr. and Dochia Ann Taylor
                       and In the Interest of R.N.T., a Child



         (No. 2013-093 IN COUNTY COURT AT LAW OF PANOLA COUNTY)


TYPE OF FEE                    CHARGES       PAID      BY
MOTION FEE                          $10.00   E-PAID    DIANE MACFARLANE
REPORTER'S RECORD                $1,689.40   PAID      RICK MCPHERSON
STATEWIDE EFILING FEE               $20.00   PAID      RICK MCPHERSON
SUPREME COURT CHAPTER 51 FEE        $50.00   PAID      RICK MCPHERSON
FILING                             $100.00   PAID      RICK MCPHERSON
INDIGENT                            $25.00   PAID      RICK MCPHERSON
CLERK'S RECORD                      $84.00   PAID      RICK MCPHERSON


  Balance of costs owing to the Sixth Court of Appeals, Texarkana, Texas: 0.00

Court costs in this cause shall be paid as per the Judgment issued by this Court.

       I, DEBRA AUTREY, CLERK OF THE SIXTH COURT OF APPEALS OF THE
STATE OF TEXAS, do hereby certify that the above and foregoing is a true and correct
copy of the cost bill of THE COURT OF APPEALS FOR THE SIXTH DISTRICT OF
TEXAS, showing the charges and payments, in the above numbered and styled cause,
as the same appears of record in this office.

                                                      IN TESTIMONY WHEREOF,
                                                      witness my hand and the Seal of
                                                      the COURT OF APPEALS for
                                                      the Sixth District of Texas, this
                                                      April 23, 2015.

                                                      DEBRA AUTREY, CLERK



                                                      By ___________________________
                                                                              Deputy